Bbnning, J.
dissenting.
I dissent from the judgment rendered by the Court in this ■ case.
I think that this part of the third item of the will, “ on account of the faithful services of my body servant, William, (the husband of Peggy,) I will and desire his emancipation, with the future issue and increase of all the females men- • tioned in this item of my will,” is void. And I think so for the same reasons for which I thought the will of Bledsoe void. Those reasons I have stated in my dissenting opinion in the Bledsoe will cases, which were before this Court at Milledgeville, in May, 1855. (18 Ga. R.) It is needless, therefore, to repeat the reasons here.
I may remark, however, that I do not think that the effect of the invalidity of the part of the will aforesaid, was such as to render the ivhole will void. The rest of the will I consider good; i. e. all of the rest that is disconnected from this part.
This opinion I owe to a more careful consideration of the' second section of the Act of 1801, which prohibits manumission, than that which I gave to the section when investigating the questions in the Bledsoe will cases. The section is in these words: “ The third section of the said Act, hereinbefore referred to, shall be construed to inhibit the recording only of so much of any instrument (as is hereinbefore described) as shall relate to the manumitting or setting free of any slave or slaves.” (Pr. Dig. 795.)
At the same time, I must still admit that I see much in the rest of the Act, that favors the notion that this part of the will is not only void itself, but renders the rest of the will void.